Upon an indictment which charged this appellant with the offense of unlawfully possessing a still to be used for the purpose of manufacturing prohibited liquors or beverages, he was tried and convicted as charged, and from the judgment of conviction pronounced and entered this appeal was taken.
The several exceptions to the rulings of the court upon the admission of evidence are without merit. This so clearly appears that no discussion of the questions is necessary.
There was ample evidence tending to show that the still in question was located within the jurisdiction of the court where the indictment was found and the case tried. No evidence was offered to the contrary; hence the refused charge on the question of venue was properly refused as being abstract. This charge was also fairly and substantially covered by the oral charge of the court.
The evidence was in conflict on the material issues involved upon the trial of this case; hence the refusal of the affirmative charge was not in point, as jury questions were presented by the evidence which rendered the court without authority to direct a verdict for defendant.
No other questions are presented. The record is regular and without error.
Affirmed.